J-S71018-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: FANNINGS, JAMES ARTHUR JR.                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: JAMES A. FANNINGS, JR.

                                                       No. 793 MDA 2014


                     Appeal from the Order March 31, 2014
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-MD-0000082-2006


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and FITZGERALD, J.*

JUDGMENT ORDER BY PANELLA, J.                     FILED DECEMBER 30, 2014

        Appellant, James A. Fannings, Jr., appeals pro se from the order

entered March 31, 2014, by the Honorable James P. Cullen, Court of

Common Pleas of Lancaster County, which denied Fannings’s motion

“Requesting [a] Habeas Corpus Evidentiary Hearing.” We affirm.

        In 2006, Fannings was arrested in Lancaster, Pennsylvania, based

upon a Mississippi arrest warrant for criminal homicide. Fannings waived the

issuance and service of the warrant of extradition and was promptly

returned to Mississippi. On January 3, 2014, Fannings filed a pro se request

for a habeas corpus evidentiary hearing.       The trial court issued an order



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S71018-14



denying Fannings’s motion, as Fannings is not incarcerated within the court’s

jurisdiction. Fannings filed a timely notice of appeal.

       The trial court directed Fannings to file a Pa.R.A.P. Rule 1925(b)

concise statement of errors complained of on appeal within 21 days. Well

past the 21-day deadline, Fannings filed a request for an extension of time

to file the concise statement.        The trial court filed an opinion pursuant to

Pa.R.A.P. 1925(a), in which it found any issue Fannings purported to raise

on appeal waived due to his failure to file a Rule 1925(b) statement.

       In his pro se brief, Fannings raises five issues for our review.        As

previously noted, Fannings did not file a court-ordered Rule 1925(b)

statement.      “Issues not included in the Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived.”

Pa.R.A.P. 1925(b)(4)(vii). As Fannings did not file a Rule 1925(b) statement

preserving the issues now raised in his appellate brief, we are constrained to

find these claims waived on appeal.1

       Even if we were to address Fannings’s claims, we would not afford

relief. It is well-settled that “an application for habeas corpus to inquire into

the cause of detention may be brought by or on behalf of any person


____________________________________________


1
  As Fannings filed the instant appeal pro se, he does not benefit from the
automatic remand provided in Pa.R.A.P. 1925(c)(3) when counsel fails to file
a timely Rule 1925(b) statement.




                                           -2-
J-S71018-14



restrained of his liberty within this Commonwealth….”   42 Pa.C.S. 6503(a)

(emphasis added).

      Fannings is currently incarcerated in Mississippi.   He cannot avail

himself of Pennsylvania habeas corpus proceedings.

      Order affirmed.     Application for Appointment of Counsel is denied.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2014




                                     -3-